Title: Enclosure: Extract of a letter to Mr. Close, 1 August 1793
From: Unknown
To: Close, Mr.


            
              Dear Sir
              [c.1 August 1793]
            
            I have this day shipped the above on Board the William Penn, James Josiah, Comr for
                Philadelphia, by this post I have enclosed in a letter to Clement Biddle Esqr. the Bill of Loading, and have said to
              him that through the direction of Col. Humphrey’s, I have consigned it to his Care,
              and from whom I apprehended that his Excellency or himself woud hear farther on the
              Business—I have done this thinking that the Vessell might arrive at the port of
              Philadelphia, before the Bill of Loading cou’d reach Mr Biddle, if sent Via
              Lisbon.
          